DETAILED ACTION
Acknowledgements
This office action responds to the original documents filed on 28 October 2020.
Claims 41-60 are pending and have been examined.
Claims 1-40 are canceled.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 41-60 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
First, the current statutory subject matter test is performed and the claims recite a device or set of devices and therefore directed to a machine which is a statutory category.
Second, step 2A, Prong One: The claims recite transaction processing using POS, mobile devices and facilitating data transfers between the devices using wireless capability by performing such steps as 
Step 2A, prong two: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a computer, a computer readable memory, communication device and use of Bluetooth wireless interface. The computing device usage in all steps, such as obtaining files, receiving information, transmitting information and displaying information, is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of causing the computing device to receive and send information to 
Response to Arguments
In view of the arguments presented and amendments made to claims, the 35 USC § 103(a) rejection is hereby withdrawn.
Applicants assert that “The independent claims provide technical improvements” and note that the “improvements (more privacy, more security, less power) are technical in nature”.
The Examiner respectfully disagrees.
The instant claims recite a process of carrying out a financial transaction using a computing device using Bluetooth wireless interface and Bluetooth wireless signals for obtaining, receiving, transmitting, and determining and displaying transaction information. The claims do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  
The applicants further assert that “Dependent claim 44 provides technical improvements regardless of the disposition of the independent claims” and note that “The lookup table feature offers technical advantages that provide a specific advance over the state of the art. Using a look-up table allows fine-grained control over transmit signal strengths, avoiding situations where an unsuitably low or high strength is used when the particular computing device extremely close or far away, respectively. It 
The argument is not persuasive.
The dependent claim recites ‘determines the transmit signal strength by accessing a look-up table that maps the strongest of the received wireless signals to the transmit signal strength.’ This particular step of accessing a look-up table’ is interpreted under broadest reasonable interpretation as accessing a database consisting of pre-loaded tables, which is nothing but accessing information and processing information and is neither improvement to the technology nor to the device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d) (1) 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Murali K. Dega/
Art Unit 3697

/SAMICA L NORMAN/Primary Examiner, Art Unit 3697